     Case 1:18-cv-00599-AWI-SAB Document 26 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS ESTRADA,                                Case No. 1:18-cv-00599-AWI-SAB (PC)
12                      Plaintiff,                     ORDER REQUIRING REMOTE
                                                       APPEARANCES AT SETTLEMENT
13           v.                                        CONFERENCE
14    CALIFORNIA CORRECTIONAL
      INSTITUTION, et al.,                             Date: October 14, 2020
15                                                     Time: 9:30 a.m.
                        Defendants.
16

17

18          A settlement conference in this matter is currently scheduled on October 14, 2020, at 9:30

19   a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving

20   coronavirus protocols, the Court finds that the parties shall appear remotely via the Zoom

21   videoconferencing application.

22          Plaintiff is informed that he may appear by video, if he has access to a device with an

23   internet connection and a web camera. If Plaintiff does not have access to such a device, he may

24   appear by telephone. Counsel for Defendants shall appear by video, via the Zoom application.

25          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

26   5788 or evaldez@caed.uscourts.gov for the video and dial-in information, including any

27   necessary passcodes, for all parties. Counsel for Defendants shall then provide the appropriate

28   contact information to the Plaintiff (both Zoom video information and Zoom dial-in information)
                                                      1
     Case 1:18-cv-00599-AWI-SAB Document 26 Filed 09/17/20 Page 2 of 2

 1   by private communication to facilitate Plaintiff’s remote appearance. Plaintiff may also contact

 2   the Courtroom Deputy directly to obtain the necessary video and dial-in information.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     September 17, 2020                        /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
